Order, Supreme Court, New York County (Diane Lebedeff, J.), entered July 9, 1996, which dismissed the petition brought pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s request to annul her decedent-spouse’s election of maximum retirement allowance, unanimously affirmed, without costs.
Respondent New York City Employees’ Retirement System was not obligated to obtain a waiver from petitioner, the spouse of a former, now deceased, city employee, before paying him the maximum retirement allowance under his pension plan, which he chose to receive and accepted for more than five years before his death (see, Campo v New York City Employees’ Retirement Sys., 223 AD2d 466, lv denied 88 NY2d 811). We have considered petitioner’s remaining claims and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Tom, JJ.